DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/928,733, filed on 07/14/2020. In response to the Election/Restriction requirement of 04/12/2022, Applicant,
on 05/12/2022, elected Group I, claims 1-13 and 15-20, for examination. Claims 1-20 are pending in this application, of which claims 1-13 and 15-20 have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

3.	The information disclosure statement (IDS) filed on 07/14/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority

4.	Application 16/928,733, filed 07/14/2020 claims foreign priority to 19187796.8, filed 07/23/2019.



Election/Restrictions

 
5.	Applicant's election with traverse of the restriction dated 04/12/2022 in the reply filed on 05/12/2022 is acknowledged.
 
6.	In response to the restriction requirement, dated 04/12/2022, Applicant elected Group I, claims 1-13 and 15-20. Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 05/12/2022. Applicant’s election of Group I in the reply filed on 05/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant's election with traverse of Group I in the reply filed on 05/12/2022 is acknowledged. As described in the Election/Restriction Requirement dated 04/12/2022, restriction to one of the following inventions was required under 35 U.S.C. 121: Group I: Claims 1-13 and 15-20 drawn to an apparatus for altering demands on a first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of other operators, classified in CPC class G06Q, subclass 10/06312; Group II: Claim 14 drawn to an apparatus for sending information regarding balanced demands to operators, classified in CPC class G06F, subclass 11/3414.
While the Applicant traversed the restriction requirement, the Applicant’s Response did not include the grounds for the traversal. It is noted that he traversal does not point out the reason(s) on which the Applicant bases his or her conclusion(s) that the requirement to restrict is in error. As indicated in the first sentence of 37 CFR 1.143, the traverse to a requirement for restriction must be complete as required by 37 CFR 1.111(b). Under this rule, the applicant is required to specifically point out the reason(s) on which he or she bases his or her conclusion(s) that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction. 
As described in the Requirement for Restriction/Election dated 04/12/2022 the separate utilities present distinctive subject matter that would have to be individually searched and would not necessarily present itself via a single generic search of a particular class/subclass.  Applicant's divergent claiming places a significant burden on the Examiner’s search in that even though the inventions may fall within the same class/subclass, each the features will singularly require significant time to search. Additional search time via the employment of expanded and different search queries would be necessary to account for each of these features which would not exist if just one were claimed. Moreover, not only does the Examiner have to search class and subclass in the patent databases, there are numerous non patent literature electronic resource databases, accessible using tools such as DIALOG, Proquest, NEXIS, Google, etc., which are also searched prior to any patentability determination, further adding to the Examiner’s overall search duration. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Claim Objections

7.	Claim 1 is objected to because of the following informalities: grammatical error.  

8.	Claim 1 recites “An apparatus comprising: at least one processor; and at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least: receive data…” Claim 1 should read “apparatus comprising: at least one processor; and at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: receive data...” Appropriate correction is required.

Claim Rejections - 35 USC § 112

9.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
11.	Claims 10 and 20 recite the limitation “the receiver.” There is a lack of antecedent basis for the limitation “the receiver” in the claims, which renders these claims indefinite. While claims 1/15 recite “one or more receivers,” dependent claims 10 and 20 subsequently recite the phrase “the receiver.” The phrases “one or more receivers” and “the receiver” render the claim scope ambiguous because the claim shifts from plural “one or more receivers” to singular “receiver” rendering unclear whether the claim requires a single receiver or a plurality of receivers. For examination purposes, claims 10/20 are interpreted as reciting “the one or more receivers.” Appropriate correction is required.

Claim Rejections - 35 USC § 101

12.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

14.	Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the apparatus (claims 1-13) and non-transitory computer readable medium (claims 15-20) are directed to at least one potentially eligible category of subject matter (i.e., machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-13 and 15-20 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea set forth in the 2019 PEG because the claims recite steps for managing workloads of operators, which encompasses activity for managing personal behavior or relationships or interactions (e.g., following rules or instructions). With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
receive data relating to a first operator performing at least part of a first task (This step describes managing personal behavior or relationships or interactions since the data is related to a first operator performing a task); 
wherein at least part of the data is received from one or more sensors (This step is directly tied to the human user interaction data); and
use a first workload model for determining, based on the received data, a workload of the first operator over a first time period (The “determining” covers organizing human activity since it flows directly from the received data involving human interaction); 
communicate information relating to the workload of the first operator to one or more receivers (The “communicating” step covers organizing human activity since it flows directly from information relating to the workload of the first); 
monitor the workload of the first operator (The “monitor” step describes managing human activity or interaction since the monitoring is an evaluation of an operator workload); and 
alter demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators (The “alter” covers organizing human activity since it flows directly from the information relating to the workload of the first operator involving human interaction).
Considered together, these steps set forth an abstract idea of monitoring and managing workload of an operator [See Specification at paragraph 0035 describing “When one or more operators perform one or more tasks in a collaborative working environment, it may be desirable to manage workloads of the operators.”], which falls under the under the “Certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below. Independent claim 15 recites similar limitations as those recited in claim 1 and therefore is found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to: at least one processor, at least one memory including computer program code, the apparatus, and one or more sensors (claim 1); and program instructions, an apparatus, and one or more sensors (claim 15). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). The “receiving” amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to: at least one processor, at least one memory including computer program code, the apparatus, and one or more sensors (claim 1); and program instructions, an apparatus, and one or more sensors (claim 15).These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0133]: e.g., “The processor 302 may take any suitable form. For instance, it may be a microcontroller, a plurality of microcontrollers, a processor, or a plurality of processors.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). With respect to the “receiving” step, it is noted that receiving data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). 
Furthermore, it is noted that that the claimed use of one or more sensors (claims 1, 12, 15) is recited at a high level of generality, these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Finkel et al., Pub. No.: US 2017/0244726 A1 (paragraph [0053]: “Sensors may be of any type of well-known sensor or data collector capable of sensing or collecting data.”). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-13 and 16-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claim 2 recites wherein the one or more other operators comprise at least one of: operators performing at least another part of the first task; or operators performing at least a part of one or more other tasks, dependent claims 3/16 recite wherein the received data relating to the first operator comprises at least one of performance data, self-reported data, physiological data, psychological data, biomechanical data, simulation data, morphological data, or connectional data, claim 4 recites wherein the one or more receivers comprises at least one of the one or more other operators, claim 5 recites wherein the workload is updated over the first time period as the first operator is performing the at least part of the first task, claims 6/17 recite wherein monitoring the workload of the first operator comprises comparing the workload of the first operator with one or more workloads of the one or more other operators, claim 7 recites wherein monitoring the workload of the first operator comprises comparing the workload of the first operator at different time instances of the first time period, claims 8/18 recite wherein monitoring the workload of the first operator comprises analysing one or more patterns of evolution of workload of the first operator over the first time period, claims 9/19 recites wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights, claims 10/20 recite wherein communicating the workload to the receiver comprises inducing a trigger to the one or more other operators, claim 12 recites training the first workload model using input sensor data relating to one or more operators and workload assessment inputs received from the one or more operators, however these limitations are part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. The other dependent claims have been evaluated as well, however, similar to claims 2-9, 12, and 16-20  these claims also recite steps/details that are part of the abstract idea itself when analyzed under Step 2A Prong One of the eligibility inquiry and thus fall within the scope of the same “Certain methods of organizing human activity” abstract idea grouping identified in the independent claims along with, at most, generic computing elements (e.g., supervisory system recited in claim 4; one or more performance monitors recited in claim 11; at least one processor recited in claim 12) which, as noted above, are insufficient to amount to a practical application or add significantly more to the claims.  
Even if the first workload model (claim 12) and machine learning model (claim 13) were evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”).  See also, Muchkaev, US 2010/0287011 (paragraph 47:  “artificial intelligence algorithm such as a search algorithm, a learning algorithm, or any other artificial intelligence algorithm commonly known in the art”.  See also, Anders et al., US 2020/0020015 (paragraph 101: “inferences may be performed by any combination of means known in the art, such as by pattern-matching, text analytics, semantic analytics, statistical methods, artificial intelligence, Bayesian analysis, machine learning, or keyword searching”).
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

19.	Claims 1-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly et al., Pub. No.: US 2015/0302323 A1, [hereinafter Connolly], in view of  Beaubien et al., Patent No.: US 10,783,801 B1, [hereinafter Beaubien].

As per claim 1, Connolly teaches an apparatus (paragraph 0006: “a monitoring system includes a location receiving device and one or more computer processors. The location receiving device is configured to track movements of an operator while the operator is performing a sequential series of tasks…”) comprising: 

at least one processor (paragraph 0006: “The one or more computer processors are configured to examine the movements of the operator and completion of the task.”; paragraph 0017: “The workflow efficiency system includes or represents hardware circuits or circuitry that include and/or are connected with one or more processors.”; paragraph 0120); and 

at least one memory including computer program code the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least (paragraph 0024, discussing that the locating device can monitor where the operator is located and store these locations in a memory device, such as a computer hard drive, flash drive, random access memory (RAM), read only memory (ROM), magnetic tape drive, optical drive, or other type of computer readable memory; paragraph 0120: “one or more of the functional blocks (for example, processors or memories) may be implemented in a single piece of hardware (for example, a general purpose signal processor, microcontroller, random access memory, hard disk, and the like. Similarly, the programs may be stand-alone programs, may be incorporated as subroutines in an operating system, may be functions in an installed software package, and the like.”):

receive data relating to a first operator performing at least part of a first task (paragraph 0028, discussing that the workflow efficiency system can receive information such as the locations of the operators and/or tools during performance of the tasks, the times at which different tasks are initiated and/or completed, and/or other information, from the locating device and/or memory device; paragraph 0041: “actual moving speed of the operator (e.g., as determined by the data obtained from the locating device 102)”; paragraph 0108, discussing that a monitoring system includes a location receiving device and one or more computer processors. The location receiving device is configured to track movements of an operator while the operator is performing a sequential series of tasks [i.e., This shows that data relating to a first operator performing at least part of a first task is received] in a first order to complete a mission; paragraph 0113, discussing that the location receiving device is configured to track the movements of the operator and times at which at least one of the movements occur or the tasks are completed);

wherein at least part of the data is received from one or more sensors (paragraph 0023, discussing that the locating device can include hardware circuits or circuitry that include and/or are connected with one or more processors, such as one or more computer microprocessors. In one aspect, the locating device can include or represent a wireless triangulation system that monitors movements of an operator input device that moves with the operator as the operator performs the tasks. For example, the locating device can include one or more wireless antennas and associated transceiving and/or receiving hardware that receives wireless signals communication signals communicated from the input device…The locating device can include another device or system capable of tracking movements of the operator, such as one or more cameras, sensors, RFID readers, or the like; paragraph 0041); 

determining a workload of the first operator  (paragraph 0030, discussing that there are four tasks that are performed by the operator to complete the mission of repairing a component of the vehicle; paragraph 0050, discussing that the presentation instructs the operator to perform a first task, then a second task, then a third task, then a fourth task, then a fifth task, before concluding the mission; paragraph 0056, discussing that the operator may view the new order of the tasks);

communicate information relating to the workload of the first operator to one or more receivers (paragraph 0022, discussing that the system may report the movements of the operators to the supervisors, such as persons who supervise, direct, or otherwise control activities of the operators; paragraph 0077, discussing that if the workflow efficiency system determines that the operators are not performing the tasks in the alternate order and/or is taking longer than the designated completion times of the tasks to complete the tasks, then the workflow efficiency system can identify a deviation from the alternate order. For example, the workflow efficiency system may examine the actual movements of the operators, the actual times needed to complete the tasks, the order in which the tasks are actually completed, and the like, and compare this information to the expected movements of the operators, the order of the tasks in the more efficient alternate or replacement order, and the like. Based on this comparison, the workflow efficiency system can determine if the operators are deviating from the more efficient alternate or replacement order. If the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraph 0095, discussing that the warning signal may notify one or more other parties, such as another operator who is waiting for the mission to be completed before starting or completing work on another mission, to a supervisor of the operator, or the like [i.e., This shows communicating information relating to the workload of the first operator to one or more receivers – This interpretation is consistent with the Applicant’s Specification at paragraph 0078, which indicates that “System 90 comprises a first operator 81, a processor 91, and a receiver, such as one or more other operators 92.”]); 

monitor the workload of the first operator (paragraph 0017, discussing that the monitoring of how the tasks are performed can involve spatially tracking movements of one or more operators as the operators move about an object being worked on, tracking when various tasks are initiated and/or completed, determining the order in which the tasks are performed, and the like [i.e., This shows monitoring the workload of the first operator]. The tasks may be performed sequentially and/or concurrently, and completion of the tasks results in completion of a mission; paragraph 0021, discussing that the system  can be used to monitor performance of a series of tasks; paragraph 0025, discussing that the locating device may track when various tasks of the mission are initiated and/or completed. In one aspect, the input device accepts input from the operator. For example, the input device can include a touchscreen, keypad, button, switch, microphone, or the like, that the operator uses to indicate when performance of one or more tasks is being initiated (e.g., the time at which the operator is starting work on a task). The locating device optionally may track when the various tasks are completed and/or how long it takes for the operator to complete one or more of the tasks. For example, the input device can receive input from the operator that indicates when one or more of the tasks are completed; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks; paragraphs 0022, 0047); and 

alter demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators (paragraph 0045, discussing that the workflow efficiency system  may alter the order of the tasks by changing the number of operators used in completing the tasks. For example, the workflow efficiency system can increase the number of operators scheduled to work on the tasks, can increase the number of operators having specialized experience or certifications to work on the tasks, or the like; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators [i.e., This shows that altering demands on the first operator based on at least one of the information relating to the workload of the first operator, or information relating to a respective workload of one or more other operators]. For example, a first operator may historically complete a task in less time than a second operator. If the second operator is previously scheduled to complete the task, the order of the tasks can be modified by assigning the first operator to complete the task instead of the second operator).

While Connolly teaches determining a workload of the first operator, Connolly does not explicitly teach use a first workload model for determining, based on the received data, a workload of the first operator over a first time period. However, Beaubien in the analogous art of teaches this concept. Beaubien teaches:

use a first workload model for determining, based on the received data, a workload of the first operator over a first time period (col. 3, lines 14-15, discussing a processor based method of assessing a workload of a user; col. 5, lines 17-22, discussing determining real-time sensor based estimates of individual and team workloads that can support dynamically changing training scenarios based on these workload measures; col. 8, lines 48-51, discussing that one purpose of simulation based training systems and automated cognitive load assessment subsystems is to develop technologies for unobtrusively assessing individual workload during simulation-based training; col. 10, lines 49-62, discussing that the machine learning algorithms can adapt to individual variations in neurophysiological data over time. As trainees use the system their previous training data and self-reported workload can be used to update a set of weights for the machine learning component. In this way, each trainee can develop individualized models that react and respond to their unique physiology. In some embodiments, this adaptation is made through the learning and modification of different algorithm variables such as but not limited to weights; col. 10, lines 66-67 & col. 11, lines 1-4, discussing that the individual CL (cognitive load) model is a time-delay neural network (TDNN). TDNNs store delayed values of each input feature that passes through the network. This effectively provides the network with a memory system for storing historical data; it also provides the ability to learn relationships over time; col. 17, lines 44-67, discussing scrolling the vertical indicator bar on the workload display to identify the level of team workload at that time; col. 13, lines 9-18, discussing that the RCL could be used to indicate a team member is overloaded; col. 16, lines 58-64, discussing a “deep-dive” for system users to look at system measures and metrics collected over time during a simulation scenario. This view allows an instructor and simulation specialist to review current and historical trends in important system-generated measures; FIG. 4B, illustrating user workload over time; FIG 4C, illustrating individual workload of a surgeon [i.e., first operator] over a time period; that col. 14, lines 16-44).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for using a first workload model for determining, based on the received data, a workload of the first operator over a first time period, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Connolly- Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the one or more other operators comprise at least one of: operators performing at least another part of the first task; or operators performing at least a part of one or more other tasks (paragraph 0022, discussing that monitoring movements of one or more operators that are performing one or more of the tasks of the mission; paragraph 0027, discussing that the system includes a workflow efficiency system that examines the movements of the operators during performance of the tasks of the mission, when different tasks are initiated and/or completed, how long different tasks take to be completed; paragraph 0046, discussing that the order of the tasks may be modified by changing which tasks are assigned to different operators. For example, a first task may originally be assigned to a first operator for completion, a second task may be assigned to second and third operators for completion [i.e., operators performing at least a part of one or more other tasks], a third task may be assigned to fourth through seventh operators for completion, and the like; paragraphs 0028, 0031, 0045).

As per claim 3, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the received data relating to the first operator comprises at least one of performance data, self-reported data, physiological data, psychological data, biomechanical data, simulation data, morphological data, or connectional data (paragraph 0023, discussing that the locating device can include or represent a wireless triangulation system that monitors movements of an operator input device that moves with the operator as the operator performs the tasks. For example, the locating device can include one or more wireless antennas and associated transceiving and/or receiving hardware that receives wireless signals communication signals communicated from the input device…The locating device can include another device or system capable of tracking movements of the operator, such as one or more cameras, sensors, RFID readers, or the like; paragraph 0025, discussing that locating device may track when various tasks of the mission are initiated and/or completed. In one aspect, the input device accepts input from the operator. For example, the input device can include a touchscreen, keypad, button, switch, microphone, or the like, that the operator uses to indicate when performance of one or more tasks is being initiated. The locating device may track when the various tasks are completed and/or how long it takes for the operator to complete one or more of the tasks. For example, the input device can receive input from the operator that indicates when one or more of the tasks are completed; paragraph 0028, discussing that the workflow efficiency system can receive information such as the locations of the operators and/or tools during performance of the tasks, the times at which different tasks are initiated and/or completed, and/or other information, from the locating device and/or memory device; paragraph 0108, discussing that the location receiving device is configured to track movements of an operator while the operator is performing a sequential series of tasks in a first order to complete a mission; paragraph 0113, discussing that the location receiving device is configured to track the movements of the operator and times at which at least one of the movements occur or the tasks are completed).

As per claim 4, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the one or more receivers comprises at least one of the one or more other operators or a supervisory system (paragraph 0022, discussing that the system may report the movements of the operators to the supervisors, such as persons who supervise, direct, or otherwise control activities of the operators; paragraph 0077, discussing that if the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation,…, and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraph 0095, discussing that the warning signal may notify one or more other parties, such as another operator who is waiting for the mission to be completed before starting or completing work on another mission, to a supervisor of the operator, or the like [i.e., This shows communicating information relating to the workload of the first operator to one or more receivers – This interpretation is consistent with the Applicant’s Specification at paragraph 0078, which indicates that “System 90 comprises a first operator 81, a processor 91, and a receiver, such as one or more other operators 92.”]). 

As per claim 5, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the workload is updated over the first time period as the first operator is performing the at least part of the first task (paragraph 0031, discussing that the workflow efficiency system can compare the time elapsed for the operators to complete one task, a series of the tasks, or all of the tasks of the mission, and compare this elapsed time to one or more designated time thresholds. If the elapsed time that it takes for the operators to actually complete the task, series of tasks, or all of the tasks exceeds the associated time threshold, then the workflow efficiency system may determine that the order of the tasks may need to be modified; paragraph 0057, discussing that the operator may then commence performing the tasks in the updated order; paragraph 0077, discussing that if the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation, may instruct the operators how to return to following the more efficient alternate order of tasks, and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraphs 0094, 0105).

As per claim 6, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches comparing the first operator with the one or more other operators (paragraph 0046, discussing that the order of the tasks may be modified by changing which tasks are assigned to different operators. For example, a first task may originally be assigned to a first operator for completion, a second task may be assigned to second and third operators for completion, a third task may be assigned to fourth through seventh operators for completion, and the like. The workflow efficiency system can modify the order of the tasks by changing which operators are assigned to complete different tasks. The assignment of which operators perform which tasks can be based on specialized experience and/or certifications of the operators, past efficiencies of the operators in completing the various tasks, or the like. For example, if the first and sixth operators have been specially trained and/or certified to complete the second task, then the order of tasks may be modified by assigning the first and sixth operators to complete the second task. If the fifth operator has a history of completing the first task faster than other operators, then the order of the tasks can be modified by re-assigning the first task to the fifth operator. The remaining tasks can be assigned to the other operators; paragraph 0048).

Connolly does not explicitly teach wherein monitoring the workload of the first operator comprises comparing the workload of the first operator with one or more workloads of the one or more other operators. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches:
wherein monitoring the workload of the first operator comprises comparing the workload of the first operator with one or more workloads of the one or more other operators (col. 13, lines 9-17, discussing that the CLB (cognitive load balance) provides a measure of how well the workload is distributed across the team. The RCL could be used to indicate a team member is overloaded whereas the CLB could indicate that the team's CL isn't distributed equally among the team members; col. 13, lines 51-56, discussing that CLB provides an indication of team effectiveness based on the distribution of cognitive load across all team members [i.e., This shows that the workload of the first operator is compared with one or more workloads of the one or more other operators]. CLB ranges from 0-100, where a higher value indicates that workload and tasking are distributed equally across the team, and that no one team member is significantly over- or under-loaded for an extended period of time; col. 14, lines 6-13, discussing that the CLB measure provides insight of how team members are contributing. Depending on the underlying task requirements of the training an unbalanced team workload may be an indicator of issues with the team).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for comparing the workload of the first operator with one or more workloads of the one or more other operators, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Although not explicitly taught by Connolly, Beaubien in the analogous art of workload monitoring systems teaches:

wherein monitoring the workload of the first operator comprises comparing the workload of the first operator at different time instances of the first time period (col. 3, lines 14-15, discussing a processor based method of assessing a workload of a user; col. 8, lines 48-51, discussing that one purpose of simulation based training systems and automated cognitive load assessment subsystems is to develop technologies for unobtrusively assessing individual workload during simulation-based training; col. 13, lines 9-18, discussing that the RCL could be used to indicate a team member is overloaded; col. 15, lines 64-67 & col. 16, lines 1-5, discussing that initial alerts and notifications may be used to provide alerts when CL levels became too high or low. This was accomplished by developing basic measures in PM Engine that used predefined thresholds to determine whether the average cognitive load over a configurable time window was too high or low. These results were then published on the message bus displayed on the handheld device by providing visual alerts next to the source of the data (i.e., a particular team member, or the team as a whole); col. 16, lines 58-64, discussing a “deep-dive” for system users to look at system measures and metrics collected over time during a simulation scenario. This view allows an instructor and simulation specialist to review current and historical trends in important system-generated measures; FIG. 4B, illustrating user workload over time; FIG 4C, illustrating individual workload of a surgeon [i.e., first operator] over a time period;  col. 14, lines 16-44; col. 17, lines 44-67).
Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for comparing the workload of the first operator at different time instances of the first time period, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein monitoring the workload of the first operator comprises analysing one or more patterns of evolution of workload of the first operator (paragraph 0046, discussing that the assignment of which operators perform which tasks can be based on past efficiencies of the operators in completing the various tasks…If the fifth operator has a history of completing the first task faster than other operators, then the order of the tasks can be modified by re-assigning the first task to the fifth operator. The remaining tasks can be assigned to the other operators; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators, problems encountered by the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators. For example, a first operator may historically complete a task in less time than a second operator. If the second operator is previously scheduled to complete the task, the order of the tasks can be modified by assigning the first operator to complete the task instead of the second operator), but it does not explicitly teach analysing one or more patterns of evolution of workload of the first operator over the first time. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches:

wherein monitoring the workload of the first operator comprises analysing one or more patterns of evolution of workload of the first operator over the first time (col. 16, lines 58-64, discussing a “deep-dive” for system users to look at system measures and metrics collected over time during a simulation scenario. This view allows an instructor and simulation specialist to review current and historical trends in important system-generated measures; col. 19, lines 26-50, discussing that a total of 5 cognitive load models were built using the features and data described...The developed models accurately tracked trends in cognitive load across the five subjects utilized for model validation…It is more beneficial for the models to track changes in cognitive load on a second by second basis rather than overall as an average measure).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for analyzing one or more patterns of evolution of workload of the first operator over the first time, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein communicating the workload to the receiver comprises inducing a trigger to the one or more other operators (paragraph 0022, discussing that the system may report the movements of the operators to the supervisors, such as persons who supervise, direct, or otherwise control activities of the operators; paragraph 0077, discussing that if the operators are deviating from the alternate order, then the workflow efficiency system may instruct the input device and/or another device to generate a warning signal. This warning signal may notify the operators and/or management of the operators of the deviation,…, and/or may automatically reschedule or reorder at least some of the remaining tasks in the alternate order so as to reduce any delay in completion of the mission; paragraph 0095, discussing that the warning signal may notify one or more other parties, such as another operator who is waiting for the mission to be completed before starting or completing work on another mission, to a supervisor of the operator, or the like; paragraph 0051). 

As per claim 11, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly suggests wherein at least part of the data relating to the first operator is received from one or more performance monitors (paragraph 0025, discussing that the locating device may track when various tasks of the mission are initiated and/or completed. In one aspect, the input device accepts input from the operator. For example, the input device can include a touchscreen, keypad, button, switch, microphone, or the like, that the operator uses to indicate when performance of one or more tasks is being initiated (e.g., the time at which the operator is starting work on a task). The locating device may track when the various tasks are completed and/or how long it takes for the operator to complete one or more of the tasks. For example, the input device can receive input from the operator that indicates when one or more of the tasks are completed; paragraph 0027, discussing that the system includes a workflow efficiency system that examines the movements of the operators during performance of the tasks of the mission, when different tasks are initiated and/or completed, how long different tasks take to be completed, locations of the tools, and the like, and determines if the mission can be completed in a more efficient manner…The workflow efficiency system includes or represents hardware circuits or circuitry that include and/or are connected with one or more processors; paragraph 0041, discussing that the workflow efficiency system can calculate estimated movement times for the operator to move to the location of a tool based on an actual moving speed of the operator (e.g., as determined by the data obtained from the locating device)...; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators…; paragraph 0091, discussing that the movements of the operator, the times at which performance of the tasks are commenced and/or completed, the order in which the tasks are actually completed, and the like, can be tracked; paragraph 0114, discussing that the one or more processors are configured to determine duplicative movements of the operator during performance of the tasks in the first order. The second order of the tasks is more efficient than the first order when the second order eliminates at least one of the duplicative movements of the operator from the second order of the tasks; paragraph 0049).

Connolly does not explicitly teach wherein at least part of the data relating to the first operator is received from one or more performance monitors. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches: 

wherein at least part of the data relating to the first operator is received from one or more performance monitors (col. 9, lines 55-57, discussing a video streaming service module used to stream real-time images of the user's performance; col. 10, lines 39-48, discussing that the architecture may be sensor specific or may be sensor agnostic, and can thus accommodate any number of neurophysiological, behavioral, sociometric, performance, and environmental/system monitoring hardware.).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for including data relating to the first operator received from one or more performance monitors, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein the input sensor data is received from at least one of one or more sensors and one or more performance monitors (paragraph 0023, discussing that the locating device can include hardware circuits or circuitry that include and/or are connected with one or more processors, such as one or more computer microprocessors. In one aspect, the locating device can include or represent a wireless triangulation system that monitors movements of an operator input device that moves with the operator as the operator performs the tasks. For example, the locating device can include one or more wireless antennas and associated transceiving and/or receiving hardware that receives wireless signals communication signals communicated from the input device…The locating device can include another device or system capable of tracking movements of the operator, such as one or more cameras, sensors, RFID readers, or the like; paragraph 0028, discussing that the workflow efficiency system can receive information such as the locations of the operators and/or tools during performance of the tasks, the times at which different tasks are initiated and/or completed, and/or other information, from the locating device and/or memory device; paragraph 0041: “actual moving speed of the operator (e.g., as determined by the data obtained from the locating device 102)”; paragraph 0108).

Connolly does not explicitly teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: training the first workload model using input sensor data relating to one or more operators and workload assessment inputs received from the one or more operators. However, Beaubien in the analogous art of workload monitoring systems teaches this concept. Beaubien teaches:
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to further perform: training the first workload model using input sensor data relating to one or more operators and workload assessment inputs received from the one or more operators (col. 3, lines 14-15, discussing a processor based method of assessing a workload of a user; col. 3, lines 27-30, discussing that data is unobtrusively gathered through physiological or other activity sensors such as electroencephalogram (EEG), electrocardiogram (ECG), and accelerometry sensors; col. 9, lines 65-67 & col. 10, lines 1-4, discussing that the client module may allow a system user to provide input to the cognitive load assessment subsystem. The visualization interface may allow a system use to see data such as a video of the individual or team in the simulation. The SPOTLITE modules may be used to provide self-reported data values or data from a third-party such as an instructor; col. 10, lines 49-62, discussing that the machine learning algorithms can adapt to individual variations in neurophysiological data over time. As trainees use the system their previous training data and self-reported workload can be used to update a set of weights for the machine learning component [i.e., This shows that training first workload model using input sensor data relating to one or more operators]. In this way, each trainee can develop individualized models that react and respond to their unique physiology. In some embodiments, this adaptation is made through the learning and modification of different algorithm variables such as but not limited to weights; col. 10, lines 66-67 & col. 11, lines 1-4, discussing that the individual CL (cognitive load) model is a time-delay neural network (TDNN). TDNNs store delayed values of each input feature that passes through the network. This effectively provides the network with a memory system for storing historical data; it also provides the ability to learn relationships over time. The TDNN is well-suited to model trends in EEG and ECG signals, because they are related to changes in team CL over time; col. 16, lines 22-39, discussing that the systems may also incorporate observer-based performance assessment tools that support real or near real-time performance and workload measurement during a scenario. This tool, which operates either on a wireless tablet or a laptop PC, automatically prompts the observer to rate the team's workload [i.e., workload assessment inputs] every 90 seconds via presenting a flag, such as an exclamation mark, next to the individual or team where a measurement is needed. The ratings are then pushed to the server for correlation with the unobtrusive measures; col. 22, lines 18-26: “a computer readable medium having a computer readable program code tangibly embodied therewith, the computer program code configured to implement the methods described herein, and which, when loaded in a computer system comprising a processor, is able to carry out these methods.”; col. 22, lines 49-65; col. 23, lines 34-37).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for training the first workload model using input sensor data relating to one or more operators and workload assessment inputs received from the one or more operators, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Although not explicitly taught by Connolly, Beaubien in the analogous art of workload monitoring systems teaches:

wherein the first workload model comprises a machine learning model (col. 10, lines 49-62, discussing that the machine learning algorithms can adapt to individual variations in neurophysiological data over time. As trainees use the system their previous training data and self-reported workload can be used to update a set of weights for the machine learning component. In this way, each trainee can develop individualized models that react and respond to their unique physiology. In some embodiments, this adaptation is made through the learning and modification of different algorithm variables such as but not limited to weights; col. 10, lines 66-67 & col. 11, lines 1-4, discussing that the individual CL (cognitive load) model is a time-delay neural network (TDNN). TDNNs store delayed values of each input feature that passes through the network. This effectively provides the network with a memory system for storing historical data; it also provides the ability to learn relationships over time; col. 17, lines 44-67, discussing scrolling the vertical indicator bar on the workload display to identify the level of team workload at that time; col. 16, lines 58-64).

Connolly is directed toward a system and method for improving efficiency of a workforce. Beaubien relates to systems for workload monitoring and assessment. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connolly with Beaubien because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying Connolly to include Beaubien’s feature for including a first workload model comprising a machine learning model, in the manner claimed, would serve the motivation of increasing the accuracy of the workload estimates as additional data is collected from each participant (Beaubien at col. 10, lines 60-63); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 15 Connolly teaches a non-transitory computer readable medium comprising program instructions (paragraph 0120, discussing that the foregoing description of certain embodiments of the inventive subject matter will be better understood when read in conjunction with the appended drawings. To the extent that the figures illustrate diagrams of the functional blocks of various embodiments, the functional blocks are not necessarily indicative of the division between hardware circuitry. Thus, for example, one or more of the functional blocks (for example, processors or memories) may be implemented in a single piece of hardware (for example, a general purpose signal processor, microcontroller, random access memory, hard disk, and the like). Similarly, the programs may be stand-alone programs, may be incorporated as subroutines in an operating system, may be functions in an installed software package, and the like. The various embodiments are not limited to the arrangements and instrumentality shown in the drawings.).

Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

20	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly in view of Beaubien, in further view of Kern et al., Pub. No.: US 2007/0143764 A1, [hereinafter Kern].

As per claim 9, the Connolly-Beaubien combination teaches an apparatus as claimed in claim 1. Connolly further teaches wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators (paragraph 0045, discussing that the workflow efficiency system  may alter the order of the tasks by changing the number of operators used in completing the tasks. For example, the workflow efficiency system can increase the number of operators scheduled to work on the tasks, can increase the number of operators having specialized experience or certifications to work on the tasks, or the like; paragraph 0046, discussing that the assignment of which operators perform which tasks can be based on past efficiencies of the operators in completing the various tasks…If the fifth operator has a history of completing the first task faster than other operators, then the order of the tasks can be modified by re-assigning the first task to the fifth operator. The remaining tasks can be assigned to the other operators; paragraph 0048, discussing that the workflow efficiency system can track efficiencies of the operators in completing the tasks and modify the order of the tasks based on these efficiencies. For example, as the same operators complete the same tasks one or more times, the workflow efficiency system can monitor and save the time periods required to complete the tasks for the different operators,…, or other information. This information can then be used to determine if one or more scheduled tasks should be re-assigned to other operators. For example, a first operator may historically complete a task in less time than a second operator. If the second operator is previously scheduled to complete the task, the order of the tasks can be modified by assigning the first operator to complete the task instead of the second operator).

The Connolly-Beaubien combination does not explicitly teach wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights. However, Fern in the analogous art of resource allocation systems teaches this concept. Fern teaches:

wherein altering the demands on the first operator comprises balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights (paragraph 0031, discussing a method for allocating resources of a group of resources to tasks of a group of tasks; paragraph 0040, discussing that the rating value of each mapping may be calculated in dependence on the sum of the product of the clearance score for each member of the task set that is in the mapping mapped to a member of the resource set and a weighting value representative of the beneficial utilisation of the resource record that is in that mapping mapped to the respective member of the task set; paragraph 0045, discussing that the method may comprise forming an output based on at least one of the mappings an output representative of at least one of the following: resources that are under-utilised in the mapping, resources re-configuration of which could improve the efficiency of the mapping, data indicative of times at which resources may be allocated to tasks in accordance with the mapping, and data indicative of potential re-allocation of resources; paragraph 0124, discussing that as long as a resource has free capacity, the system can try shifting more tasks to the resource.).

The Connolly-Beaubien combination describes features related to workload monitoring.  Kern describes a method for allocating resources of a group of resources to tasks of a group of tasks. Therefore they are deemed to be analogous as they both are directed towards solutions for workload analysis. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Connolly-Beaubien combination with Kern because the references are analogous art because they are both directed to solutions for workload analysis, which falls within applicant’s field of endeavor (workload monitoring), and because modifying the Connolly-Beaubien combination to include Kern’s feature for balancing the demands on the first operator and demands on at least one of the one or more other operators based on one or more weights, in the manner claimed, would serve the motivation of  altering the attributes of one or more resources in order to better satisfy the demand represented by the tasks (Kern at paragraph 0063), or in the pursuit of providing efficient allocation of resources (Kern at paragraph 0119); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Sahni et al., Pub. No.: US 2020/0160252 A1 – describes a multi-dimensional human resource allocation adviser.
B.	 Chang et al., Pub. No.: US 2017/0344919 A1 – describes tracking task properties of tasks performed by a worker.
C.	Mathan et al., Pub. No.: US 2007/0225577 A1 – describes a system and method for providing sensor based human factors protocol analysis.
D. 	Guthridge et al., Pub. No.: US 2018/0032933 A1 – describes adaptive resource allocation. 
E.	St-Onge et al., Pub. No.: US 2021/0042661 A1 – describes a method for estimating workload, comprising: generating a workload model from observed workload data.
F.	Fama et al., Patent No.: US 10,115,065 B1 – describes systems and methods for automatic scheduling of a workforce.
G.	Yu, Yantao, et al. "ESTIMATING CONSTRUCTION WORKERS'PHYSICAL WORKLOAD BY FUSING COMPUTER VISION AND SMART INSOLE TECHNOLOGIES." ISARC. Proceedings of the International Symposium on Automation and Robotics in Construction. Vol. 35. IAARC Publications, 2018 – describes of workload assessment and data collection methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683